149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lynne K. HEBBLE, Appellant,v.UNION PACIFIC RAILROAD COMPANY, Appellee.
No. 97-3908.
United States Court of Appeals, Eighth Circuit.
Submitted April 13, 1998.Filed May 7, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
PER CURIAM.


1
Plaintiff Lynne K. Hebble appeals from the order of the District Court2 granting summary judgment to defendant Union Pacific Railroad Company in Hebble's action raising claims of gender discrimination and retaliatory discharge.  Having considered the record and the arguments and briefs of the parties, we are satisfied the District Court committed no error of law and summary judgment was correctly granted.  As a matter of law, Hebble's evidence is insufficient to show that Union Pacific discriminated against her on the basis of gender or that Union Pacific retaliated against her for engaging in a protected activity.  The judgment of the District Court is


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Pasco M. Bowman became Chief Judge of the United States Court of Appeals for the Eighth Circuit on April 18, 1998


2
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska